Per Curiam.
— A recognisance ia a contract of record, with a *277condition. What is the condition of this one ? There is nothing on the record to show. It is said, that the cause was carried to court by appeal, and therefore the condition must have been that the principal should prosecute his appeal according to law. But no appeal is entered on the justice’s docket, and therefore it does not appear that the bail was for an appeal. We cannot supply the defects of the recognisance, by subsequent acts between the original parties to the suit. It is said, that no bail is admissible in a suit against a constable for neglect of duty, except bail for an appeal. But the justice and the bail may have been ignorant of this. If we should presume they knew all that the law required, we should have a ready way of correcting all bad recognisances. When sitting in error, the presumption that the justice knows the law, is not very availing.
Judgment reversed, and judgment for the defendant below, with costs.